Ostrander, J.
(dissenting). Plaintiff relies upon an agreement of defendant — a contract — and, theoretically, upon something done by plaintiff in reliance upon it. Treating the making out and forwarding of the form of guaranty as a notification to defendant that the plaintiff had received and would accept the offer contained in defendant’s letter to his friend, how can it be said that before that time there was a contract — an agreement of any sort? Clearly, there was none. Now, it is undisputed that after the contract was entered into plaintiff did nothing in reliance upon it.
The lower court was right, and its judgment should be affirmed.
Kuhn and Stone, JJ., concurred with Ostrander, J.